UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7217



REN ABLE GAUSE,

                                           Petitioner - Appellant,

          versus


WILLIE WELDON, Warden; CHARLES MOLONY CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-98-1226-6-13AK)


Submitted:   December 16, 1999         Decided:     December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ren Able Gause, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ren Able Gause seeks to appeal the district court’s order dis-

missing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999) petition.

We dismiss the appeal for lack of jurisdiction because Gause’s

notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on Decem-

ber 2, 1998.   Gause’s notice of appeal was filed on September 2,

1999.*   Because Gause failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are ade-




     *
       Under Houston v. Lack, 487 U.S. 266 (1988), the notice of
appeal is considered filed as of the date Gause delivered it to
prison officials for forwarding to the court. Prison officials
stamped “Sep 02 1999" on the envelope containing the notice of
appeal to indicate the date they received it from Gause.


                                 2
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                       DISMISSED




                                3